              Case 1:20-cv-01181-EPG Document 22 Filed 09/21/21 Page 1 of 3



 1
     JONATHAN O. PENA, ESQ.
 2   CA Bar ID No. 278044
     Peña & Bromberg, PLC
 3   2440 Tulare St., Suite 320
     Fresno, CA 93721
 4
     Telephone: 559-412-5390
 5   Fax: 866-282-6709
     info@jonathanpena.com
 6   Attorney for Plaintiff
 7
                                 UNITED STATES DISTRICT COURT
 8
                               EASTERN DISTRICT OF CALIFORNIA
 9
10
                                      )                   Case No. 1:20-cv-01181-EPG
     ENRIQUETA VEGA DE CENDEJAS,      )
11
                                      )                   STIPULATION AND ORDER FOR
                Plaintiff,            )                   EXTENSION OF TIME
12
                                      )
          vs.                         )                   (ECF No. 21)
13                                    )
14   KILOLO KIJAKAZI, ACTING          )
     COMMISSIONER OF SOCIAL SECURITY, )
15                                    )
                                      )
                Defendant.            )
16                                    )
17                                    )
                                      )
18                                    )

19
20          IT IS HEREBY STIPULATED, by and between the parties through their respective
21   counsel of record, with the Court’s approval, that Plaintiff shall have a 2-day extension of time,
22   from September 22, 2021 to September 24, 2021, for Plaintiff to serve on defendant with
23   PLAINTIFF’S OPENING BRIEF. All other dates in the Court’s Scheduling Order shall be
24   extended accordingly.
25          This is Plaintiff’s second request for an extension of time. Good cause exists for this
26   short two-day extension. Counsel has recently received a greater number of Answers and
27   Certified Administrative Records from defendant in cases in this district, and the three other
28   California Districts, each of which require settlement negotiations or merit briefing. Counsel has


                                                  1
              Case 1:20-cv-01181-EPG Document 22 Filed 09/21/21 Page 2 of 3



 1   a greater than usual number of merit briefs due in September 2021. However, a two-day
 2   extension will allow Counsel to brief the issues thoroughly for the Court’s consideration.
 3   Defendant does not oppose the requested extension. Counsel apologizes to the Defendant and
 4   Court for any inconvenience this may cause.
 5
                                          Respectfully submitted,
 6
 7   Dated: September 20, 2021     PENA & BROMBERG, ATTORNEYS AT LAW

 8
                                       By: /s/ Jonathan Omar Pena
 9
                                          JONATHAN OMAR PENA
10                                        Attorneys for Plaintiff

11
12
     Dated: September 20, 2021     PHILLIP A. TALBERT
13                                       Acting United States Attorney
                                         DEBORAH LEE STACHEL
14                                       Regional Chief Counsel, Region IX
15                                       Social Security Administration

16
                                       By: */s/ Oscar Gonzalez de Llano
17                                        Oscar Gonzalez de Llano
18                                        Special Assistant United States Attorney
                                          Attorneys for Defendant
19                                        (*As authorized by email on September 20, 2021)
20
21
22
23
24
25
26
27
28



                                                 2
              Case 1:20-cv-01181-EPG Document 22 Filed 09/21/21 Page 3 of 3


                                             ORDER
 1
 2          Based on the above stipulation (ECF No. 21), IT IS ORDERED that Plaintiff shall serve
 3   Defendant with Plaintiff’s Opening Brief no later than September 24, 2021. All other deadlines
 4   in the Court’s scheduling order are extended accordingly.
 5
     IT IS SO ORDERED.
 6
 7      Dated:    September 21, 2021                         /s/
                                                      UNITED STATES MAGISTRATE JUDGE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                 3
